Citation Nr: 0930420	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  97-09 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gout involving the 
feet and knees.

2.  Entitlement to service connection for a left 
leg/ankle/foot disorder, to include secondary to a service 
connected low back disability.  

3.  Entitlement to service connection for a left knee 
disability, to include on the basis of both direct incurrence 
and secondary to a service connected low back disability.

4.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability.

5.  Whether new and material evidence has been received to 
reopen a claim for an effective date prior to March 5, 1992 
for a 40 percent evaluation for a low back disability.

6.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disorder.

7.  Entitlement to an effective date prior to March 23, 2001 
for service connection for gastroesophageal reflux disorder.

8.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to March 1983.  

This matter originally came before the Board on appeal from a 
November 1993 rating decision by the St. Petersburg, Florida, 
Regional Office (RO), which, in part, denied a total rating 
based on individual unemployability.  In September 1998, the 
Board remanded, in part, the TDIU issue to the RO for 
additional evidentiary development. 

The Veteran subsequently appealed an August 1999 rating 
decision which, in part, granted service connection and 
assigned a noncompensable evaluation for G6PD deficiency 
(anemia).  Although that August 1999 rating decision also 
denied an earlier effective date for a 40 percent evaluation 
for the service-connected low back disability, prior to March 
5, 1992, and a Statement of the Case was issued to the 
Veteran on that earlier effective date issue, he did not file 
a timely Substantive Appeal on that issue.  The August 1999 
rating decision represents the last final decision with 
regards to that earlier effective date issue.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

A January 2001 Board decision, in part, determined that new 
and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for a 
gastrointestinal disability secondary to medications 
prescribed for service-connected back disability; denied an 
increased rating in excess of 40 percent for the service-
connected low back disability; and remanded the appellate 
issues of entitlement to an initial compensable for G6PD 
deficiency (anemia) and a total rating based on individual 
unemployability to the RO for additional evidentiary 
development.  In the "Remand" section of that January 2001 
Board decision, it was pointed out that in Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim. In light of the aforestated legal 
distinction in Fenderson, the Board reframed the G6PD 
deficiency (anemia) disability rating appellate issue as 
involving an "original" rating claim.

The Veteran filed with the Board a May 2002 motion for 
reconsideration concerning a September 1998 Board remand and 
January 2001 Board decision.  The motion was denied in July 
2002 by the Deputy Vice Chairman of the Board, by direction 
of the Chairman, under delegated authority pursuant to law.  
In September 2002, the Veteran withdrew in writing a request 
for a Board hearing.

The Veteran subsequently appealed April 2002 and March 2003 
rating decisions which, in part, denied entitlement to 
direct-incurrence service connection for gout involving the 
feet and knees; denied service connection for a heart 
disorder secondary to G6PD deficiency anemia; determined that 
new and material evidence had not been submitted to reopen 
claims for entitlement to direct-incurrence service 
connection for a left knee disability, a left leg/foot 
disability secondary to service-connected low back 
disability, a left knee disability secondary to service- 
connected low back disability, and a gastrointestinal 
disability secondary to medications prescribed for service- 
connected back disability; denied an increased rating in 
excess of 40 percent for lumbar strain with right 
radiculopathy and herniated nucleus pulposus; and determined 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to an earlier effective date 
for a 40 percent evaluation for the service-connected low 
back disability, prior to March 5, 1992.

These issues were before the Board in June 2004.  This 
decision denied entitlement to an initial evaluation for G6PD 
deficiency (anemia), but found that new and material evidence 
had been submitted to reopen the Veteran's claims for service 
connection for a left knee disability, a left ankle/leg/foot 
disability secondary to a service connected low back 
disability, and a gastrointestinal disability secondary to 
medications prescribed for the service connected back 
disability.  These claims were reopened and remanded to the 
RO for initial development.  The claims for service 
connection for gout, a heart disorder secondary to G6PD 
deficiency anemia, whether new and material evidence has been 
submitted to reopen a claim for an effective date prior to 
March 5, 1992 for a 40 percent evaluation for a low back 
disability and a TDIU were also remanded.  

Thereafter, an August 2005 rating decision granted service 
connection for gastroesophageal reflux disease.  A 10 percent 
evaluation was assigned for this disability, effective from 
March 23, 2001.  The Veteran submitted a notice of 
disagreement with both the initial evaluation and the 
effective date in December 2005.  A statement of the case for 
these two issues was provided to the Veteran in February 
2006, and the Veteran submitted a substantive appeal in May 
2006.  These issues are therefore before the Board.  

An April 2009 rating decision granted service connection for 
coronary artery disease.  This is considered a complete grant 
of the benefits sought by the Veteran in his claim for 
service connection for a heart disorder.  

The remaining issues remanded by the June 2004 Board decision 
have been returned for further appellate review.  Although 
that decision characterized the claim for service connection 
for a left knee disability as two separate claims based on 
theories of direct and secondary incurrence, the Board will 
now treat this as a single issue on the basis that it 
involves two separate theories of entitlement for the same 
claim.  

The Board notes that additional correspondence and evidence 
was received at the Board from the Veteran in May 2009 and 
June 2009.  The Veteran's representative has waived initial 
RO review of this material.  

The issues of entitlement to service connection for gout, a 
left leg/ankle/foot disability, an initial evaluation in 
excess of 10 percent for gastroesophageal reflux disease, an 
effective date prior to March 23, 2001 for gastroesophageal 
reflux disease, and a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's low back disability is not productive of 
more than severely disabling intervertebral disc syndrome 
under the criteria in effect at the time of his claim.  

2.  The Veteran's low back disability is not productive of 
incapacitating episodes or ankylosis of the entire 
thoracolumbar spine.  

3.  The service treatment records are negative for evidence 
of a left knee disability.

4.  The initial evidence of a left knee disability is dated 
from the time of an automobile accident nearly 14 years after 
the Veteran's discharge from service.  

5.  Qualified medical opinion states that a left knee 
disability was not incurred in service and is not related to 
active service.  

6.  The Veteran did not appeal the August 1995 rating 
decision which assigned an effective date of March 5, 1992 
for a 40 percent evaluation for his low back disability.  

7.  The Veteran did not submit a substantive appeal of the 
August 1999 rating decision that denied entitlement to an 
effective date prior to March 5, 1992 for a 40 percent 
evaluation for a low back disability.  

8.  In the Veteran's current claim for an effective date 
prior to March 5, 1992 for a 40 percent evaluation for a low 
back disability, he does not contend that either the August 
1995 rating decision or the August 1999 rating decision 
contains clear and unmistakable error. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. §§ 4.7, 4.25, 4.40, 4.59, 4.71a, Diagnostic 
Code 5243 (2008).

2.  A left knee disability was not incurred or aggravated due 
to active service, nor may it be presumed to have been 
incurred due to service, nor it is proximately due to, the 
result of, or aggravated as a result of the Veteran's service 
connected low back disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008). 

3.  The Veteran's claim that he has submitted new and 
material evidence to reopen his earlier claim for an 
effective date prior to March 5, 1992 for a 40 percent 
evaluation for a low back disability has no legal merit.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.400 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, portions of the initial claim were submitted 
prior to the enactment of the VCAA.  Therefore, notification 
prior to the initial adjudication was impossible.  

The RO has taken steps to remedy the lack of preadjudication 
VCAA notice.  The veteran was provided with VCAA notice by 
letters dated in July 2004 and August 2006.  These letters 
told the veteran what evidence was needed to substantiate his 
claims for service connection on a both direct and secondary 
basis and for increased evaluations.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  

As for the notification required by Dingess, Veteran status 
has already been established and is not at issue in this 
case.  The July 2004 and August 2006 letters notified the 
Veteran that evidence of a current disability and of a 
relationship between that disability and active service was 
required.  The August 2006 letter and an April 2009 letter 
provided the Veteran with notification regarding the 
assignment of disability evaluations and effective dates.  

The Board notes that this notification was provided to the 
Veteran after the initial adjudication of his claims.  This 
timing deficiency was remedied by the fact that the Veteran's 
claim was readjudicated by the RO in April 2009, after proper 
VCAA notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

In addition to the notification outlined above, for an 
increased rating claim, section § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The July 2004 VCAA letter notified the Veteran that medical 
or lay evidence could be submitted to substantiate his claim 
and provided specific examples.  The letter stated that the 
evidence should describe the additional impairment caused by 
his disabilities, and specifically requested information as 
to how his employment was effected by his disabilities.  It 
also noted that VA would assist the Veteran in obtaining 
employment records, thereby notifying him that the effect of 
his disability on his employment was relevant.  

Although the Veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in the February 
2004 statement of the case.  This contained both the old and 
new rating criteria applicable to his disability.  The 
statement of the case could not provide VCAA compliant 
notice.  It did, however, provide actual knowledge to the 
Veteran.  He had a meaningful opportunity to participate in 
the adjudication of the claim after the notice was provided.  
In this regard, he provided numerous written statements with 
regard to his claim after receiving the notice, and he has 
now had over five years to submit relevant argument and 
evidence.  

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The 
statement of the case could not provide VCAA notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
statement of the case did, however, provide actual knowledge 
of the rating criteria, and the Veteran has had the 
opportunity to submit argument and evidence subsequent to 
receiving the notice.  Hence he had a meaningful opportunity 
to participate in the adjudication of his claim and was not 
prejudiced.  

The Veteran has displayed actual knowledge of the fact that 
his disabilities will be evaluated based on their effects on 
both his daily life and employment.  He has submitted 
statements from his wife that provides a detailed description 
as to how his disabilities affect him in his daily life.  The 
veteran's arguments also displayed knowledge of the 
symptomatology required for higher evaluations for his 
disabilities, and he has described the pain and limitation of 
function that results from his back disability.  The Board 
concludes that while the Veteran may not have received timely 
notification of the exact measurement required for increased 
evaluations, he is aware that the more his limitation of 
motion is impaired or the more frequently he experiences 
incapacitating episodes, the higher the evaluation that will 
be assigned.  Therefore, the Board finds that the duty to 
notify the Veteran in his claim for increased evaluations has 
been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran has been 
afforded VA examinations of his disability.  Records have 
been obtained from private treatment sources, as well as VA 
facilities.  The Veteran has withdrawn his request for a 
hearing on these issues.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of the 
VCAA have been met. 

Increased Evaluation

The Veteran contends that the 40 percent evaluation currently 
assigned to his service connected low back disability is 
insufficient to reflect the level of impairment that results 
from this disability.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's disability is evaluated under the rating code 
for intervertebral disc syndrome.  This rating code changed 
during the Veteran's appeal.  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2008).  

Under the version of the rating code for intervertebral disc 
syndrome in effect at the time of the Veteran's 2001 claim, a 
20 percent rating is assigned for intervertebral disc 
syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (2002).

As noted hereinabove, effective on September 23, 2002, the 
provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002).  Under that new version, 
intervertebral disc syndrome (preoperative or postoperative) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months under DC 5293, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.

Note 1 of that Diagnostic Code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that Diagnostic 
Code, intervertebral disc syndrome is to be evaluated either 
under the new general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, which became effective on September 23, 2002.

Under the portion of the new general rating criteria for 
disabilities of the spine which provides the Veteran with an 
opportunity for a higher rating, an evaluation of 40 or 
greater requires favorable or unfavorable ankylosis.  
Unfavorable ankylosis of the entire thoracolumbar spine is 
evaluated as 50 percent disabling, and unfavorable ankylosis 
of the entire spine is evaluated as 100 percent disabling.

The Board notes that, under the old criteria, degenerative 
disc disease could also be evaluated under 38 C.F.R. § 4.71a, 
Code 5292.  This rating code assigned ratings based on 
limitation of motion in the lumbar spine.  Under that 
Diagnostic Code, a 10 percent evaluation was warranted for 
slight limitation of motion, a 20 percent evaluation was 
warranted for moderate limitation of motion, and a 40 percent 
evaluation was warranted for severe limitation of motion.  
However, the Veteran is already in receipt of the highest 
evaluation available under that rating code.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes the report of an August 2000 private 
neurological consultation.  His complaints included right leg 
weakness and low back pain, which he said had begun following 
an automobile accident earlier in the month.  His fall in 
service was also noted, and the Veteran reported that this 
had damaged a disc in the lower lumbar region which caused 
intermittent lower back muscle spasms since that time.  On 
examination, minimal paravertebral muscle spasm was present.  
After neurological evaluation, the impression was lumbar 
radiculopathy and right lower extremity weakness, and history 
of lumbar sprain and strain.

At an April 2001 VA neurological examination, the claims 
folder was reviewed, and the history of his injury due to a 
fall in service was noted.  Since 1983, the Veteran had 
complained of chronic low back pain with radiation to the 
right lower extremity.  He also complained of numbness in the 
right lower extremity, and had recently begun to experience 
numbness on the left side as well.  The Veteran said that on 
bad days he would use a wheelchair or stay in bed, although 
this was partly due to gout.  On examination, there was a 
positive straight leg maneuver at 45 degrees.  There was mild 
asymmetry in the deep tendon reflexes of his patella.  There 
was also inconsistent decreased pinprick mobility in the 
medial aspect of the right lower extremity.  A magnetic 
resonance imaging study (MRI) completed in March 1997 showed 
central bulging at L4 to L5, and a second one completed in 
March 2001 found facet joint hypertrophy.  The second MRI had 
found no evidence of disc herniation, nerve root impairment, 
or canal or neural foraminal stenosis.  A past 
electromyography (EMG) was noted to be within normal limits, 
and the Veteran refused a new test.  The impression was 
chronic back pain which may be related to the 1982 fall, and 
which may also explain the findings of the disc protrusion at 
L4 to L5.  The facet joint hypertrophy would be a possible 
cause of the pain, and there were some findings to support 
right L4 to L5 radiculopathy.  

November 2001 VA treatment records show that the Veteran was 
seen for a flare up of gout and low back pain.  

A private MRI was performed in November 2001 due to 
complaints of back pain following injury and left lower 
extremity pain.  The impression was congenitally short 
pedicles in the mid lumbar spine, and slight circumferential 
disc bulges at the L3 to L4 and L4 to L5 levels.  There was 
no focal protrusion, central canal stenosis or foraminal 
narrowing.  

A January 2002 VA neurological consultation noted the 
contrast between the VA MRI that failed to find bulging disc 
and the private MRI that found bulging discs.  The examiner 
noted that an EMG and nerve conduction velocity testing had 
been consistent with L5 to S1 radiculopathy.  The impression 
was that surgery would be unlikely to improve the Veteran's 
condition.  Additional VA records from March 2002 show 
continued low back pain with chronic L5 to S1 radiculopathy.  
The examiner again opined that surgery should not be offered.  

January 2003 VA treatment records include an assessment of 
low back pain with degenerative disc.  The examiner indicated 
that it was often difficult to separate which symptoms were 
due to gout and which were due to the low back disability.  

The Veteran was afforded a VA examination of the spine in 
February 2003.  The claims folder was not available for 
review, but the history of the fall in service was recounted 
by the Veteran.  The Veteran stated that his present level of 
pain was a 10 on a scale of 1 to 10.  He was noted to also 
suffer from severe gout.  The Veteran used crutches and 
presented in a wheelchair.  He had a great deal of difficulty 
in getting out of the wheelchair.  On examination, the 
Veteran was able to forward flex to 70 degrees with 95 
degrees being normal, and he could extend back 15 degrees 
with 20 degrees being normal.  He could rotate to the right 
and left and he could bend laterally to 15 degrees each, with 
20 degrees being normal.  Strength in the lower extremities 
was 4/5 to 4+/5 bilaterally in all muscle groups with no 
muscular abnormalities.  The assessment was severe gout in 
the feet and both knees that had clearly worsened his medical 
condition.  He also had low mechanical back pain with no 
obvious objective etiology.  The range of motion was somewhat 
reduced and his strength was globally reduced, possibly due 
to lack of effort.  The use of crutches and the wheelchair 
was likely due to his gout.  The Veteran's pain and range of 
motion would likely worsen about 10 percent during flare-ups.  
There was no obvious evidence that he had ever suffered from 
herniated nucleus pulposus.  

April 2003 VA treatment records show that the Veteran 
experienced low back spasms on examination. 

An August 2004 VA X-ray study revealed a normal lumbosacral 
spine.  

A VA physical examination conducted in September 2004 noted 
that there was midline tenderness and paraspinal tenderness 
in the middle and lower back areas.  An X-ray study revealed 
minimal concavity of the end plates at L3, L4, and L5 of 
uncertain clinical significance.  The diagnoses included 
thoracic and lumbar spine strain.  

Private emergency room records from September 2004 show that 
the Veteran complained of low back pain after a fall.  He 
appeared comfortable and in no acute distress.  The Veteran 
ambulated normally and denied parathesias, tenderness, and 
weakness.  He reported non-radiating low back pain that was a 
10 on a scale of one to 10.  

At an October 2004 VA examination, the examiner noted that he 
took a considerable amount of time to review each volume of 
the Veteran's claims folder.  The history of the back 
disability was described from the initial injury in service 
to the time of the examination.  The Veteran presented in a 
wheelchair and reported that as of about two weeks ago he was 
unable to move his legs.  He reported that he was unable to 
walk due to lower extremity weakness, which caused him to 
fall three times in the past year.  He had flare-ups at least 
every other day that resulted in pain of 10 on a scale of 10.  
The Veteran had not been placed on bed rest by a doctor 
during the past three years.  On examination, the Veteran was 
unable to comply with the examiner's instructions.  He could 
flex to about 40 degrees out of 95 degrees, but could not 
perform the other maneuvers.  The examiner noted that the 
testing and findings were incomplete.  He believed the 
Veteran suffered from some back strain but his MRI findings 
were unremarkable when compared to the significance of his 
disease.  The examiner opined that the Veteran's problems 
were multifactorial and that it was less likely than not that 
he had distinct disability related to spinal pathology due to 
the lack of significant abnormality on imaging studies.  
Follow up testing was recommended.

Back spasms were noted in May 2005 VA treatment records.  

A February 2006 letter from a private doctor notes that the 
Veteran had been treated for several problems, including 
chronic intervertebral disc syndrome.  Disc bulge at L3 to L4 
and L4 to L5 had been discovered.  The radiculitis initially 
caused gait difficulty but this was stabilized.  

The Veteran was afforded a VA examination of the spine in 
September 2006.  The examiner reviewed the claims folder in 
conjunction with the examination, and the history of the fall 
in service was noted.  Currently, the Veteran had low back 
pain with numbness in both feet in a non-radicular fashion.  
The pain was usually seven or eight on a scale to 10, and was 
productive of stiffness and weakness.  On flare-ups, the pain 
would increase to 10 on a scale of 10.  These occurred eight 
times a year, lasting about two weeks at a time.  The range 
of motion was believed to be reduced 50 percent during the 
flare-ups.  He did not have a history of incapacitating 
episodes over the last 12 months.  He used a cane or crutches 
to walk, and also used knee braces and a wheelchair.  The 
Veteran could not walk without the use of some assistive 
device.  The examiner stated that the Veteran did not have 
intervertebral disc syndrome.  

On examination, the lumbar spine had slight curvature to the 
right.  Spasm was noted, as was tenderness to palpation and 
painful motion.  Straight leg raising was negative.  The 
Veteran had decreased left lower extremity sensory changes in 
a non-radicular fashion.  Deep tendon reflexes were 
symmetrical and normal.  On range of motion testing, flexion 
was from 10 degrees to 60 degrees, with a normal range of 
motion of 90 degrees.  Extension was to 10 degrees, with 30 
being normal.  Lateral flexion was to 20 degrees in each 
direction with a normal range of 30 degrees.  There was a 
normal rotation in both directions to 30 degrees.  There was 
no change in the range of motion with repetition, and the 
range of motion as measured represented the point where pain 
began.  The examiner stated that the range of motion was 
reduced due to pain, fatigue, weakness, and lack of 
endurance.  The spine was not ankylosed, and there were no 
vertebral fractures.  The diagnosis was degenerative disc 
disease with chronic low back pain.  The past testing which 
had found radiculopathy was noted.  However, the examiner 
opined that based on the fact that the Veteran's pain and 
sensory examination were in a non-radicular fashion with 
normal reflex examination and normal straight leg raising, 
there was no diagnosis of lumbar radiculopathy.  

The Board finds that entitlement to an evaluation in excess 
of 40 percent for the Veteran's back disability is not 
warranted under any of the applicable rating codes.  

Under the rating code for intervertebral disc syndrome that 
was in effect at the time the Veteran submitted his claim, a 
60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  The Board notes that there is evidence of muscle spasm 
on examination.  However, medical opinion is varied as to 
whether or not the Veteran's symptoms are due to 
radiculopathy.  His ankle reflexes are normal, and examiners 
have noted both that the Veteran's symptoms are non-radicular 
in nature.  Even when the Board resolves the benefit of the 
doubt in favor of the Veteran and finds that radiculopathy is 
present, the examiners have noted that the findings on MRI 
and other testing were unremarkable when compared to the 
significance of the Veteran's complaints.  The October 2004 
VA examiner noted that the Veteran's problems were 
multifactorial.  Therefore, the Board is unable to find that 
the Veteran's symptoms are compatible with sciatic 
neuropathy.  The Board finds that the Veteran's symptoms more 
nearly resemble that of the severely disabling intervertebral 
disc syndrome with recurring attacks and intermittent relief 
that results in the 40 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5293 (2003).

The Board has also considered entitlement to an increased 
evaluation under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, but this does not 
provide a basis for a higher rating.  A 60 percent evaluation 
requires incapacitating episodes of at least six weeks total 
duration during the past 12 months.  However, both the 
October 2004 and the September 2006 VA examinations noted 
that the Veteran had not experienced any incapacitating 
episodes as defined by the rating criteria.  The Board 
concludes that an evaluation in excess of 40 percent may not 
be assigned under this formula.  38 C.F.R. 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. 4.71a, Diagnostic Code 5243 
(2008).

The general rating formula for diseases and injuries of the 
spine also does not provide a basis for an increased 
evaluation.  Unfavorable ankylosis of the entire 
thoracolumbar spine is required for a 50 percent evaluation.  
However, all of the Veteran's medical records show that he 
retains some range of motion even with consideration of pain, 
weakness, fatigability and incoordination, and are negative 
for ankylosis of the spine.  Therefore, an increased rating 
is not warranted.  38 C.F.R. 4.71a, Diagnostic Code 5243 
(2008).

Finally, the Board has considered an increased evaluation 
under a combination of orthopedic and neurological 
manifestations that was briefly allowed by the version of 38 
C.F.R. 4.71a, Diagnostic Code 5293 that became effective in 
September 2002.  However, given the uncertain findings as to 
whether or not the Veteran has radiculopathy, the Board is 
unable to find that the Veteran has more than mild paralysis 
of the sciatic nerve, which would warrant a 10 percent 
evaluation.  This finding is supported by findings of normal 
reflexes, normal motion below the knee, and normal 
musculature shown on examination.  See 38 C.F.R. § 4.124a, 
Code 8520 (2003).  The range of motion studies always show 
that the Veteran retained at least half of the normal range 
of motion and usually more, which would equate to no more 
than moderate limitation of the lumbar spine under the 
appropriate orthopedic code.  This would warrant a 20 percent 
evaluation.  See 38 C.F.R. § 4.71a, Code 5292 (2003).  When 
the 20 percent evaluation is combined to the 10 percent 
evaluation, this would result in a lower evaluation than the 
current 40 percent evaluation.  See 38 C.F.R. § 4.25.  Thus, 
this rating code does not allow for an increased evaluation.  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There is no medical evidence that would demonstrate a period 
of symptomatology that would merit an evaluation in excess of 
the 40 percent evaluation currently in effect under any of 
the applicable rating codes.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the veteran's service connected back disability presents such 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

Service Connection

The Veteran contends that he has developed a left knee 
disability as a result of active service.  He argues that he 
injured this knee in the same accident in which his back was 
injured.  In the alternative, the Veteran argues that his 
left knee disability has developed due to the altered gait 
and other factors that result from his service connected back 
disability.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); see 
also 38 C.F.R. § 3.310(b).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
Veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, service treatment records dated January 1982 
note that the Veteran slipped and fell down five steps.  
Records dated three days after the accident show that the 
Veteran walked with a normal gait and was also able to walk 
on his heels and toes.  

A May 1982 Report of Medical Examination states that the 
lower extremities were abnormal.  The physician explained 
that this was a reference to low back pain without 
corroborating physical or neurological findings.  

Undated hospital records found in the service treatment 
records contain an extensive evaluation of the Veteran.  
These records note that he had slipped on some stairs and 
landed on his right hip.  The Veteran reported radiculopathy, 
worse on the left leg than the right leg.  February 1983 
records also note low back pain with radiation to the 
shoulders and legs.  

The post service medical records include the report of a May 
1983 orthopedic examination.  This report noted the Veteran's 
complaints of cramping of his legs and a fall three weeks 
previously that resulted in a left ankle injury.  However, 
the examination revealed no positive objective findings and 
was negative for a left knee disability.  

VA clinical records dated August 1987 show that the Veteran 
complained of weakness in his knees and back.  The diagnoses 
were status post lumbar spinal stenosis and chronic low back 
pain.  There were no findings or diagnosis regarding the left 
knee.  

A June 1988 VA examination was negative for a left knee 
disability.  

Private medical records dated from October 1986 to November 
1996 from R.C.H., M.D., an orthopedist, show that the Veteran 
was followed for his back disability and other complaints.  
These records include several examinations but are negative 
for a left knee disability. 

Private medical records dated in 1997 show that the Veteran 
was involved in an automobile accident in February of that 
year.  May 1997 orthopedic records state that the Veteran 
probably hit both knees against the automobile consol during 
the accident.  

VA treatment records dated April 1997 show that the Veteran 
was seen for left knee pain.  He was noted to have fallen the 
previous day and sustained a left knee injury.  On 
examination, the knee was tender but stable.  An X-ray study 
was normal.  

April 1997 private emergency room records show that the 
Veteran was seen for left knee pain.  He had fallen the 
previous week and injured the left knee.  On examination, 
there was a small effusion of the left knee joint and 
suprapatellar area.  It was felt that the knee was most 
likely strained or that the Veteran might have a small 
meniscal tear.  

Private medical records dated May 1997 show that the Veteran 
underwent arthroscopic examination of the knee that same 
month, with partial synovectomy and partial medial 
menisectomy.  

An April 1998 private disability evaluation resulted in 
impressions that included bilateral knee pain, with full 
range of motion.  He was wearing braces on both knees.  

August 2000 VA treatment records show that the Veteran was 
seen following a twisting injury to his left knee that 
resulted in instability and lateral pain.  A magnetic 
resonance imaging (MRI) study revealed degenerative changes 
in both menisci with some compression of the medial meniscus, 
hypertrophic degenerative changes of the left knee joint, and 
moderate joint effusion. 

January 2003 VA records show that the Veteran had gouty 
arthritis that was active in the left knee.  

An August 2004 VA X-ray study of the left knee was normal.  

The Veteran was seen at a VA facility in June 2005 for 
swelling of the left knee and foot.  

An opinion from a VA examiner was obtained in August 2007.  
The Veteran's records and claims folder was reviewed.  The 
Veteran reported he had injured his left knee and had 
undergone surgery for a torn meniscus in 1989.  The examiner 
noted that the Veteran had worked in several jobs after 
service that required physical activity, any of which could 
have caused his acute knee condition.  The Veteran reported 
an injury seven years after discharge that resulted in a 
large amount of swelling in the knee.  This was present for 
two weeks prior to intervention.  The examiner stated that 
the preponderance of the evidence was that the Veteran did 
not have "a chronic disability of the left knee that occurred 
while in service or was related to service."  

The Board finds that entitlement to service connection for a 
left knee disability is not warranted on either a direct or 
secondary basis.  The service treatment records do not show 
that a left knee injury was sustained at the time of his 
January 1982 fall in service.  In fact, the Veteran had a 
normal gait and could heel and toe walk only a few days after 
the fall.  The remaining service treatment records are 
negative for any complaints or treatment regarding the left 
knee.  

The post service medical records are also negative for any 
reports regarding the left knee until he was involved in an 
automobile accident in February 1997.  He suffered additional 
injury in an April 1997 fall, and underwent left knee surgery 
in May 1997.  There are no contemporaneous records that in 
any way relate the left knee disability to active service or 
to the service connected back disability, or suggest that the 
back disability was the cause of the Veteran's fall.  In 
fact, the contemporaneous records relate the left knee injury 
to the automobile accident.

Records dated subsequent to 1997 show that the Veteran 
continues to experience left knee pain.  However, there are 
no medical opinions that relate this disability to either 
active service or the service connected back disability.  The 
only medical professional that has expressed an opinion is 
the August 2007 VA examiner.  This examiner opined the 
Veteran does not have a left knee disability "that occurred 
while in service or related to service."  The Board believes 
that this opinion covers both the theory of direct incurrence 
("..occurred while in service...") and secondary incurrence 
with aggravation ("...related to service.").  Therefore, the 
preponderance of the evidence is against entitlement to 
service connection for a left knee disability.  

At this juncture, the Board recognizes the Veteran's sincere 
belief that his left knee disability is either the result of 
active service or his low back disability.  However, the 
Veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The only 
qualified medical opinion has found that there is no 
relationship between the left knee and active service, which 
leads the Board to conclude that service connection may not 
be established.  

Earlier Effective Date

The Veteran contends that he is entitled to an earlier 
effective date prior to March 5, 1992 for the 40 percent 
evaluation for his back disability.  He believes that the 
evaluation should be effective from his date of discharge 
from active service.  

An August 1995 rating decision established a 40 percent 
evaluation for the Veteran's low back disability, with an 
effective date of March 5, 1992.  The Veteran was notified of 
this decision and provided with his appellate rights in an 
August 1995 letter.  He did not submit a notice of 
disagreement or otherwise finalize an appeal of the effective 
date.  Therefore, the August 1995 rating decision is final, 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The Veteran submitted a claim for an effective date prior to 
March 5, 1992 in August 1997.  As noted in the introduction, 
an August 1999 rating decision denied an effective date prior 
to March 5, 1992 for the 40 percent evaluation for the 
Veteran's service-connected low back disability.  Although 
the Veteran submitted a notice of disagreement and a 
statement of the case was issued on the earlier effective 
date issue, he did not file a timely Substantive Appeal.  
Therefore, the August 1999 rating decision represents the 
last final decision with regards to the claim for an 
effective date prior to March 5, 1992 for a 40 percent 
evaluation for a low back disability.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a), See also Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

The Veteran submitted a new claim for an earlier effective 
date in July 2001.  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

However, subsequent to the June 2004 remand of this issue, 
the Court issued a decision which has a bearing on this 
matter.  The Court has held that once a rating decision which 
establishes an effective date becomes final, the only way 
that such a decision can be revised is if it contains clear 
and unmistakable error.  The Court notes that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  When such a freestanding claim is 
raised, the Court has held that such an appeal should be 
dismissed.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 
(2006).  

The Court has further held that a claim of "clear and 
unmistakable error" is based upon an assertion that there was 
an incorrect application of the law or fact as it existed at 
the time of the disputed adjudication.  Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994).  Furthermore, the Board notes that 
a claim of clear and unmistakable error must be specific.  

In this case, the Veteran does not argue that there is clear 
and unmistakable error in the August 1999 rating decision 
which denied the earlier effective date or in the August 1995 
rating decision that initially granted the 40 percent 
evaluation and assigned the March 5, 1992 effective date.  
The Veteran merely argues that his symptoms support a 40 
percent evaluation from the date of discharge.  The Board 
finds that this does not constitute a claim for clear and 
unmistakable error.  Instead, his claim for an earlier 
effective date is precisely the sort of freestanding claim 
addressed in Rudd.  Therefore, this aspect of the veteran's 
claim does not present a basis for which relief may be 
granted, and has no legal merit.  As the disposition of this 
claim is based on law and not the facts of this case, the 
claim must be dismissed based on lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to service connection for a left knee disability, 
to include on the basis of both direct incurrence and 
secondary to a service connected low back disability is 
denied. 

Entitlement to an evaluation in excess of 40 percent for a 
low back disability is denied. 

Entitlement to an effective date prior to March 5, 1992 for a 
40 percent evaluation for a low back disability is dismissed.
REMAND

The June 2004 Board remand requested that an opinion be 
obtained as to whether or not the Veteran's gout was due to 
active service.  Similarly, an opinion was to be obtained as 
to whether or not any disability of the left leg, ankle, or 
foot was related to active service.  

The Veteran was afforded a September 2004 VA examination of 
his gout.  Unfortunately, this did not include an opinion as 
to the etiology of the disability. 

Following an August 2007 VA examination, the examiner opined 
that the Veteran's gout was not related to his service 
connected back disability.  However, she did not express an 
opinion as to whether or not the gout was related to service 
on a direct basis.  

As the Veteran contends that the gout is directly related to 
service, it is vital that such an opinion be obtained.  
Furthermore, the Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board finds that an additional opinion in this 
matter must be obtained.  

The August 2007 examiner further noted that the Veteran has 
mild degenerative joint disease of the ankles as well as mild 
abducto-valgus of the left foot.  She opined that the 
degenerative changes were most likely due to gout and not 
directly related to military service.  

Issues which are inextricably intertwined must be considered 
together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
In this case, although the August 2007 examiner has provided 
a negative opinion as to direct incurrence of a left leg 
disability, she has also related the current degenerative 
changes to gout.  As a claim for service connection for gout 
remains pending, and the outcome of this claim will have a 
bearing on the claim regarding the left leg, foot, and ankle, 
a final decision in this matter must be deferred until the 
claim for service connection for gout can be completed.  

The June 2004 remand noted that an opinion as to whether or 
not the Veteran's service connected disabilities alone would 
preclude all forms of employment would be beneficial.  
However, such an opinion was not provided.  The Board finds 
that such an opinion must now be obtained.  

As previously noted, an August 2005 rating decision granted 
service connection for gastroesophageal reflux disease and 
assigned a 10 percent evaluation was assigned for this 
disability, effective from March 23, 2001.  The Veteran 
submitted a notice of disagreement with both the initial 
evaluation and the effective date in December 2005.  A 
statement of the case for these two issues was provided to 
the Veteran in February 2006, and the Veteran submitted a 
substantive appeal of in May 2006.  On the VA Form 9, the 
Veteran indicated that he desired a hearing before a Veterans 
Law Judge at the RO for these two issues.  As the Veteran had 
previously withdrawn a request for a hearing for the other 
issues already on appeal, the Board interprets this 
additional request as involving only the two new issues.  The 
Board finds that the hearing should be scheduled unless the 
hearing request is withdrawn in writing at the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder must be 
forwarded to a qualified examiner in 
order to obtain an opinion as to the 
etiology of his gout.  The Veteran need 
not be scheduled for an additional 
examination unless the examiner finds it 
necessary to obtain the opinion requested 
below.  After a review of the record and 
completion of any examination deemed 
necessary, the examiner should attempt to 
express the following opinion: Is it as 
likely as not (probability of 50 percent 
or more) that the Veteran's gout was 
initially manifested during active 
service, or was otherwise incurred or 
aggravated due to an incident, injury or 
disease during active service?  The 
reasons and bases for this opinion should 
be provided.  

2.  The veteran should be afforded a VA 
examination by an examiner qualified to 
provide an opinion as to the Veteran's 
employability.  The claims folder must be 
made available to the examiner for review 
before the examination.  After completion 
of the examination and review of the 
claims folder, the examiner should 
attempt to express the following opinion: 
Is it as likely as not that the Veteran 
is precluded from more than marginal 
employment solely as a result of his 
service connected disabilities?  The 
reasons and bases for this opinion should 
be provided.  

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

4.  Schedule a hearing before a Veterans 
Law Judge for the issues of entitlement 
to an initial evaluation in excess of 10 
percent for gastroesohageal reflux 
disorder, and entitlement to an effective 
date prior to March 23, 2001 for service 
connection for gastroesohageal reflux 
disorder.  If the appellant no longer 
desires such a hearing he should withdraw 
the hearing request in writing at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


